DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-18 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a reflective surfaces assembly including an interior surface defining a central opening; one or more reflective surfaces radially distributed about the interior surface of the reflective surfaces assembly; one or more reflective elements attached to a mount and positioned within the central opening in a path of incoming or outgoing light; and a selector mechanism mechanically linked to the mount such that movement of the selector mechanism rotates the mount to adjust an angle of the one or more reflective elements to direct the incoming or outgoing light to the one or more reflective surfaces where the light is then reflected onto the one or more sensors.”
Claims 19-20 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a reflective surfaces assembly including an interior surface defining a central opening; one or more reflective surfaces radially distributed about the interior surface of the reflective surfaces assembly; one or more 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jennings (Patent No. US 7,848,019 B2) discloses devices and methods for performing positional and optical calibration of a microscope.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/
Primary Examiner, Art Unit 2878